2. Human rights in Syria (vote)
Motion for a resolution
- Before the vote
(DE) Mr President, we should have liked to insert:
'Calls for the abrogation of the state of emergency in Syria established more than 40 years ago'.
(DE) as paragraph 6(a).
Are there any objections to the inclusion of this oral amendment?
(FR) Mr President, please note that I find the number of MEPs present needed to oppose the oral amendment utterly preposterous this Thursday afternoon. Indeed, more people than the total number here in the Chamber are needed to vote against. I am not sure there are even 40 people here in favour of this oral amendment. I cannot oppose the oral amendment itself, but I am firmly opposed to the procedure. I should like you to take note of this.
Let me remind you of the rule. The number of people required to oppose the adoption of an oral amendment is always the same regardless of when we vote and of the time, the day and the place of the vote. To propose an amendment, however, requires just one single MEP.
You can call for a quorum, but there is a procedure, a different procedure, for that. Yet if you ask to verify the quorum and the quorum has not been reached, I should like to remind you that this vote will not be adjourned because it is an emergency vote. The text will lapse, and there will not be a vote on it. That is the rule.
Mr President, it is not the Rules of Procedure that are wrong but the fact that colleagues from our groups leave early. They should be here to vote!
(Applause)
(The oral amendment was accepted)